NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                SOLOMON UPSHAW,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5032
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00569-SGB, Judge Susan G.
Braden.
               ______________________

                Decided: April 14, 2015
                ______________________

   SOLOMON UPSHAW, Cape Neddick, ME, pro se.

     CHRISTOPHER KEITH WIMBUSH, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN,
JR., FRANKLIN E. WHITE, JR.
                 ______________________
2                                            UPSHAW   v. US



     Before PROST, Chief Judge, SCHALL, and WALLACH,
                    Circuit Judges.
PER CURIAM.
    Plaintiff-Appellant Solomon Upshaw appeals the July
19, 2014, final order by the United States Court of Feder-
al Claims (‘Claims Court”) dismissing his Amended Com-
plaint for lack of subject-matter jurisdiction. See Upshaw
v. United States, No. 14-569C (Ct. Cl. Nov. 19, 2014)
(Resp’t’s App. (“R.A.”) 34–39) (“Final Order”). For the
reasons set forth below, this court affirms.
                      BACKGROUND
    Mr. Upshaw filed his Complaint with the Claims
Court on July 7, 2014. The Complaint originally listed
WMB Construction, Inc., William Brandon, Jr., and Kara
L. Brandon as the defendants while listing Mr. Upshaw
and U Transport Corporation as the plaintiffs. The
Government filed a motion to dismiss on September 19,
2014, arguing the court lacked jurisdiction to hear Mr.
Upshaw’s Complaint because the Claims Court only has
jurisdiction to hear claims against the United States. See
Trevino v. United States, 557 F. App’x 995, 998 (Fed. Cir.
2014) (holding “[t]he Tucker Act, 28 U.S.C. § 1491, limits
the jurisdiction of the Court of Federal Claims to claims
for money damages against the United States”).
     On September 19, 2014, the Claims Court advised Mr.
Upshaw of his pleading’s defects relating to the parties
listed and the jurisdictional bounds of the court. Mr.
Upshaw filed an Amended Complaint on September 29,
2014, which listed the United States as the only defend-
ant and himself as the only plaintiff. In his Amended
Complaint, Mr. Upshaw alleged a broker with “authority”
from the “Interstate Commerce Commission” stole his
tractor and trailer from a “rented parking space” and then
“sold it to private parties.” R.A. 35. On October 8, 2014,
the Government renewed its motion to dismiss, arguing
UPSHAW   v. US                                          3



Mr. Upshaw failed to state a claim for which relief could
be granted and the court lacked jurisdiction to hear his
Complaint. The Claims Court agreed and dismissed the
Complaint on November 19, 2014. Mr. Upshaw appeals
the dismissal to this court. This court has jurisdiction
pursuant to 28 U.S.C. § 1295(a)(3) (2012).
                       DISCUSSION
          I. Standard of Review and Jurisdiction
    This court “review[s] de novo whether the Claims
Court possessed jurisdiction.” Estes Express Lines v.
United States, 739 F.3d 689, 692 (Fed. Cir. 2014) (citing
Maher v. United States, 314 F.3d 600, 603 (Fed. Cir.
2002)). As plaintiff, Mr. Upshaw “bears the burden of
establishing subject matter jurisdiction by a preponder-
ance of the evidence.” Id. (citing Reynolds v. Army & Air
Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988)).
When reviewing a Claims Court’s “motion to dismiss for
lack of subject matter jurisdiction, the court accepts as
true all uncontroverted factual allegations in the com-
plaint, and construes them in the light most favorable to
the plaintiff.” Id. (citing Cedars–Sinai Med. Ctr. v. Wat-
kins, 11 F.3d 1573, 1583–84 (Fed. Cir. 1993)).
    The jurisdiction of the Claims Court is limited by the
Tucker Act “to claims for money damages against the
United States based on sources of substantive law that
‘can fairly be interpreted as mandating compensation by
the Federal Government.’” Trevino, 557 F. App’x at 998
(quoting United States v. Navajo Nation, 556 U.S. 287,
290 (2009)). The Claims Court “does not have jurisdiction
over claims against any party other than the United
States.” Id. (citing 28 U.S.C. § 1491). Jurisdiction does
not extend to claims “sounding in tort.” 28 U.S.C.
§ 1491(a)(1). Furthermore, jurisdiction does not extend to
cases involving criminal law, the due process clause, or
the Fifth Amendment’s equal protection clause because
they “do not provide for the payment of monies, even if
4                                             UPSHAW    v. US



there were a violation.” Joshua v. United States, 17 F.3d
378, 379 (Fed. Cir. 1994).
        II. The Claims Court Properly Found It Lacked
                         Jurisdiction
     When liberally construing the Amended Complaint in
favor of Mr. Upshaw, 1 it is clear the Complaint makes no
claim against the United States. Mr. Upshaw alleges a
broker with authority from the Interstate Commerce
Commission “deprived” his tractor and trailer from a
“rented parking space” and sold them to another private
authority. R.A. 35. Though Mr. Upshaw’s lawsuit is
nominally against the Government, he alleges no facts
that actually implicate the Government. Indeed, the only
difference between Mr. Upshaw’s original Complaint and
his Amended Complaint is the insertion of the United
States as a defendant in the captions.
    Even if the Amended Complaint sufficiently alleges a
cause of action against the United States, it cannot form a
basis for subject-matter jurisdiction because it is not
based on a cause of action that mandates compensation.
See Navajo Nation, 556 U.S. at 290. Mr. Upshaw’s claims
are based on criminal law or tort. The Claims Court does
not have jurisdiction over such claims. See 28 U.S.C.
§ 1491(a)(1); Joshua, 17 F.3d at 379. Accordingly, his
claim must fail.
                        CONCLUSION
    For the reasons set forth above, the decision of the
Claims Court is
                        AFFIRMED



    1  A pro se complaint must be “liberally construed”
and held to a “less stringent standard[] than formal
pleadings.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).
UPSHAW   v. US           5



                 COSTS
   No Costs.